Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1 and 9 recite the limitations a lightly doped source/drain (LDD) region in the fin, the LDD region horizontally
disposed between the source/drain region and the channel region; and a first doped region in the fin, the first doped region vertically disposed between the LDD region and the substrate, the first doped region horizontally disposed between the source/drain region and the channel region, the first doped region having a uniform/graded concentration of a dopant, the channel region being free from the dopant, wherein a depth of the source/drain recess is less than a depth of the first doped region. The closest prior art references US 9893189 and US 20140264592 do not disclose neither alone nor in combination teach nor suggest the aforementioned limitations as disclosed in the present invention. Claims 2-8 and 10-16  depend from these claims respectively and are allowable for at least that reason.
Claim 17 recites the limitations a first doped region in the SiGe portion of the fin, the first doped region disposed between the channel region and the source/drain region, the first doped region having a uniform concentration of a dopant; and a second doped region in the SiGe portion of the fin, the second doped region disposed under the source/drain region, the second doped region having a graded concentration of the dopant decreasing in a direction extending from a top of the fin to a bottom of the fin. The closest prior art references US 9893189 and US 20140264592 do not disclose neither alone nor in combination teach nor suggest the aforementioned limitations as disclosed in the present invention. Claims 18-20 depend from this claim and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        04/28/22